DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 06/30/2022 has been entered. 

Response to Arguments

Applicant's submission filed 06/30/2022 has been fully considered.  Applicant’s amendments to the specification have overcome the objection of record by clarifying the resolution of the structural formula on page 2.  Applicant’s amendments to the claims have overcome the 112 rejections of record by clarifying language in claims 9, 12, 17, 19, and 20.  Applicant’s arguments regarding the 103 rejection of claims 21-28 over Kjaer of record are persuasive, and the rejection has been withdrawn.  Kjaer does not reasonably teach a single-dose vial as claimed.  However, applicant’s arguments regarding the 102 and 103 rejections of claims 1-19 over Kjaer of record are not persuasive for the reasons set forth below.  Any previous rejections and/or objections not reiterated herein have been withdrawn.  

Claim Objections

Claim 1 is objected to because of the following informalities: the acronym DOTATATE is not defined at its first occurrence in the claims.  Appropriate correction is required.  This rejection is maintained for the reasons set forth in the office action mailed 03/31/2022 and for the reasons set forth below.
Applicant argues that the specification defines the term and shows the chemical formula.
These arguments are not persuasive.  The objection was not based on the clarity of the term but rather merely what the acronym means.  Inserting the chemical formula name from paragraph 0007 of the specification as filed in parentheses after the acronym would obviate this objection.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 - 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 - 24 each recite the limitation “after dilution”, which suggests an active method step.  However, the claim is drawn to a product, not a method.  Thus, it is unclear what “after dilution” refers to in the claim.  Clarification and/or amendment is required.  
The dependent claims fall therewith.
This rejection is maintained for the reasons set forth in the office action mailed 03/31/2022 and for the reasons set forth below.
Applicant argues that the specification describes the limitation.
These arguments are not persuasive.  Limitations from the specification cannot be read into the claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10, 18, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kjaer et al. (from IDS; US 2014/0341807 A1; “Kjaer”).
This rejection is maintained for the reasons set forth in the office action mailed 03/31/2022 and for the reasons set forth below.
Applicant argues that claims 8, 10, and 18 depend from claims not anticipated.  
These arguments are not persuasive.  The claims are product by process claims.  MPEP 2113.  The claimed product of 64Cu-DOTA-TATE appears to be the same as that of the 64Cu-DOTA-TATE of Kjaer, although not necessarily made by the same process. Either process results in the production of 64Cu-DOTA-TATE encompassed by the claims.  Regarding claim 17, the phrase “can be” is being interpreted as “is optionally”.  Thus, Kjaer is not required to teach an optional limitation in order to meet the claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kjaer et al. (from IDS; US 2014/0341807 A1; “Kjaer”).
This rejection is maintained for the reasons set forth in the office action mailed 03/31/2022 and for the reasons set forth below.
Applicant argues that the examiner merely makes a conclusory statement without defining the bounds of routine experimentation.
These arguments are not persuasive.  As noted in Kjaer, amount of unlabeled 64Cu2+ is also determined, and the amount of unlabeled  64Cu in the product is less than 1%.  Thus one of ordinary skill would adjust the reactant concentrations (molar ratio of DOTA-TATE to 64Cu) and temperature in order to minimize the remaining amount of unlabeled 64Cu.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of reaction concentrations and temperature would have been obvious before the effective filing date of applicant’s invention.  

Conclusion

No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618